          Case 1:19-cv-00163-PB Document 86 Filed 06/20/19 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW HAMPSHIRE


New Hampshire Lottery Commission,
et al.

     v.
                                                Case No. 19-cv-163-PB
William Barr, in his official
capacity as Attorney General of
the United States of America,
et al.


                                  O R D E R

     Shortly before I issued the order granting summary judgment

to the plaintiffs in this case, the Coalition to Stop Internet

Gambling and the National Association of Convenience Stores

filed a joint motion to intervene.          See Doc. No. 80.     I

previously granted their request to appear as amici in support

of the government; they submitted legal memoranda and

participated in oral argument.         They now argue intervention is

necessary to prevent the possibility that “this Court or the

Court of Appeals [will] conclude that the Wire Act does not

apply to Plaintiffs because of the ‘whoever’ language” in that

statute.     See Doc. No. 80-1 at 2.      This refers to the Lottery

Commission’s argument that state agencies, their employees, and

state vendors are exempted from the Act’s proscriptions.                 I

declined to reach that issue in my decision.           See N.H. Lottery

Comm’n v. Barr, 2019 DNH 091, 2019 WL 2342674, at *8 n.6 (D.N.H.
       Case 1:19-cv-00163-PB Document 86 Filed 06/20/19 Page 2 of 3



June 3, 2019) (“Given that I construe the Wire Act to be limited

to sports gambling, I need not reach the viability of the

Commission’s Dictionary Act argument.”).

     In the unlikely event that issue emerges on appeal, I am

confident that the Court of Appeals will give careful attention

to any amicus brief the putative intervenors may choose to file.

Accordingly, I am unpersuaded that their interests will be

inadequately represented on appeal.       See Students for Fair

Admissions, Inc. v. President & Fellows of Harvard Coll., 807

F.3d 472, 475 (1st Cir. 2015) (“[W]e require putative

intervenors to produce something more than speculation as to the

purported inadequacy of representation.”) (citation and internal

quotation marks omitted); Pub. Serv. Co. of N.H. v. Patch, 136

F.3d 197, 207 (1st Cir. 1998) (“A party that seeks to intervene

as of right must produce some tangible basis to support a claim

of purported inadequacy.”).

     For the same reason, I decline to offer permissive

intervention.

     The motion to intervene (Doc. No. 80) is denied.

     SO ORDERED.

                                        /s/ Paul J. Barbadoro_______
                                        Paul J. Barbadoro
                                        United States District Judge

June 20, 2019




                                    2
       Case 1:19-cv-00163-PB Document 86 Filed 06/20/19 Page 3 of 3



cc:   Francis Charles Fredericks, Esq.
      Anthony Galdieri, Esq.
      Matthew D. McGill, Esq.
      Michael A. Delaney, Esq.
      Theodore B. Olson, Esq.
      Steven A. Myers, Esq.
      Matthew J. Glover, Esq.
      Alain J. Ifrah, Esq.
      Andrew J. Silver, Esq.
      Claude M. Stern, Esq.
      Demetrio F. Aspiras, III, Esq.
      Derek L. Shaffer, Esq.
      Avram D. Frey, Esq.
      Gillian A. Woolf, Esq.
      Lawrence S. Lustberg, Esq.
      Meghal J. Shah, Esq.
      Thomas R. Valen, Esq.
      Donald S. McGehee, Esq.
      Mark G. Sands, Esq.
      Melinda A. Leonard, Esq.
      Peter S. Cowan, Esq.
      A Michael Pratt, Esq.
      Christopher B. Chuff, Esq.
      Joanna J. Cline, Esq.
      Patrick J. Queenan, Esq.
      Robert R. Lucic, Esq.
      Brian W. Barnes, Esq.
      Charles J. Cooper, Esq.
      David H. Thompson, Esq.
      J. Joel Alicea, Esq.
      Michael J. Tierney, Esq.
      Nicole Frazer Reaves, Esq.
      Stephen N. Zaharias, Esq.




                                    3
